Citation Nr: 1131283	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-34 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of the medication fenofibrate prescribed by the VA Endocrine Clinic. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By way of the March 2008 decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for myositis. 

After a careful review of the Veteran's claims file the Board recharacterized the issue on appeal as listed on the title page in order to consider all residuals associated with the Veteran's VA prescribed medication fenofibrate.

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  At the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, including his testimony, the Board finds that further development is warranted.  Specifically, an attempt should be made to obtain potentially pertinent outstanding evidence, and the Veteran should be afforded a new VA examination. 

The Veteran asserts that the VA endocrinology clinic negligently prescribed the medication fenofibrate, and that this medication led to his diagnosis of myositis.  The Veteran testified that he had an allergy to statins before he was prescribed fenofibrate and that the VA should never have prescribed the fenofibrate.  

There are currently two medical opinions of record.  A February 2008 VA opinion is against the Veteran's claim, and a March 2008 private opinion appears to favor the Veteran's claim.  The Veteran testified that he had two more probative opinions (from Dr. S. and Dr. M.), but that VA has not yet received records showing these opinions.  This matter should be remanded so that efforts can be taken to obtain any outstanding records of pertinent opinions or treatment.  The agency of original jurisdiction AOJ should contact the Veteran, Dr. S., and Dr. M. in order to obtain any outstanding opinions.  

Thereafter, the Veteran should be scheduled for a VA examination to determine if he has any current residuals of fenofibrate, including a current diagnosis of myositis.  If the VA examiner diagnoses the Veteran with any current residuals of the medication fenofibrate then he/she should be asked to opine as to the likelihood that any currently diagnosed residual was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault in connection with medical treatment rendered by VA.  The VA examiner should also discuss whether the Veteran is allergic to all statins or any statin in particular. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent treatment records or opinion records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

Specifically, the RO should contact the Veteran to obtain his assistance in obtaining copies of any pertinent evidence and opinions from Dr. S and Dr. M. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any residuals of fenofibrate.  The entire claims file must be made available to the examiner, including the February 2008 and March 2008 opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should carefully review the entire claims file and the Veteran's medical history and provide a rationale for all questions below. 

A) The VA examiner should state whether the Veteran has any current residuals of the medication fenofibrate.  If there are no current residuals, including myositis, the VA examiner must state so.

B) For any and every current residual of the medication fenofibrate, the VA examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the residual disability was a result of prescribing fenofibrate.

C) If it is determined that the Veteran has a residual disability that was as likely as not caused by use of fenofibrate, the examiner should indicate whether the proximate cause of such was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or (b) an event not reasonably foreseeable.  

D) The VA examiner should also discuss whether the Veteran is allergic to all statins or any statin in particular.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


